So Oo HN Dn Hr &_ WY YP

oOo YN Dn A & W NY KF CO Oo WAN Dn nA &— WY NYO KF OC

(rase 8:20-cv-00532-DOC-ADS Document 15 Filed 06/19/20 Page 1of2 Page ID #:3

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MOHAMED ELHENDL individually ) CASE NO. 8:20-cv-00532-DOC-ADS
and on behalf of all others similarly )

situated, ) ORDER GRANTING
) STIPULATION TO DISMISS
Plaintiffs, )
V. )
)
CMRE FINANCIAL SERVICES, _ )
INC., and DOES 1 through 10, )
inclusive, and each of them, )
)
Defendant )
)
)

 

The Court has reviewed the Stipulation to Dismiss of Plaintiff Mohamed
Elhendi and Defendant CMRE Financial Services, Inc. Good cause appearing, the
Court grants the parties’ Stipulation to Dismiss Plaintiff's individual claim, with|
prejudice, and to dismiss without prejudice the putative class action claims asserted
by Plaintiff pursuant to FRCP 41(a)(1)(A)(i1), with each party to bear their

{00038729:1} 1

ORDER GRANTING STIPULATION TO DIMISS CASE NO
8:20-cv-00532-DOC-ADS

 

 

7
Oo Oo HN Dn Hr &, WY YO

NO NYO NY NH NY WN NO NN HNO we
oOo NY Dn An & W NY KF CO Oo Wo AN WB An &— WY NY KF CO

(rase 8:20-cv-00532-DOC-ADS Document 15 Filed 06/19/20 Page 2of2 Page ID #:5

 

respective attorneys’ fees and costs.

IT IS SO ORDERED.

Kyuit @ Curt

Date: June 19, 2020

 

Hon. David O. Carter
United States District Judge

bh

{00038729-1}

ORDER GRANTING STIPULATION TO DIMISS CASE NO
8:20-cv-00532-DOC-ADS

 

 

8
